Citation Nr: 0024572	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-37 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from September 1959 
to September 1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision of the Houston RO, 
which denied the benefit sought on appeal.  The veteran 
timely perfected an appeal of the denial of the claim to the 
Board of Veterans' Appeals (BVA or Board).  In connection 
therewith, a hearing before the undersigned Board Member was 
held, at the RO, in June 2000.


REMAND

The claim file reflects that, in connection with the issue 
currently on appeal, the veteran has undergone VA examination 
in May 1996, May 1997, May 1998, and May 1999.  Moreover, 
records of medical treatment from the Houston VA Medical 
Center (to include the Lufkin Outpatient Clinic) dated from 
1993 through April 1999, have been associated with the 
record.  Overall, these records reflect few findings 
pertinent to evaluation of the veteran's hemorrhoids.

However, during his June 2000 hearing, the veteran testified 
that the pain and bleeding associated with his hemorrhoids 
has gradually gotten worse.  He testified that he receives 
treatment from the clinic in Lufkin approximately once a 
month; that his doctors have prescribed suppositories and a 
powdered stool softener for symptoms associated with his 
hemorrhoids; and that he has had 2 colon screenings for anal 
bleeding, but that his doctor wants him to have a third.   

Under these circumstances, the Board finds that there appear 
to be outstanding records pertinent VA records of medical 
treatment that have not been associated with the claims file.  
It is imperative that such records be obtained and 
considered, inasmuch as records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In the event that any medical 
records obtained reflect continuing treatment for the 
veteran's hemorrhoids, the RO should schedule the veteran to 
undergo further VA examination to ascertain whether the 
disability under consideration has, in fact, worsened.  The 
report of any such examination should include specific 
findings pertinent to evaluation of the veteran's disability, 
and reflect the examiner's review of the veteran's pertinent 
medical history.  The veteran is hereby advised that a 
failure to report for any scheduled examination could well 
result in the denial of his claim.  See 38 C.F.R. § 3.655 
(1999).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain and associate 
with the record all pertinent outstanding 
medical records from the Houston VAMC (to 
include the Lufkin OPC); as well as 
outstanding medical records from any 
other or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  If any outstanding records of 
treatment for the veteran's hemorrhoids 
are received, the RO should schedule the 
veteran to undergo appropriate VA 
examination to ascertain the current 
severity of that disability. The entire 
claims folder, to include a complete copy 
of this REMAND must be made available to 
and be reviewed by the examining 
physician, and the report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history.  All necessary special studies 
or tests are to be accomplished, and all 
clinical findings should be set forth in 
detail.  Regarding the latter, the 
examiner should specifically whether 
there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive 
redundant tissue (evidencing frequent 
recurrences); and whether there is 
evidence of hemorrhoids with or secondary 
anemia, or with fissures.  The examiner 
should also offer an assessment of the 
overall degree of social and industrial 
impairment (i.e., mild, moderate, 
considerable, severe, or total) 
attributable to the veteran's service-
connected disability, excluding, to the 
extent possible, the effects of any other 
nonservice-connected physical impairment.  
All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusion reached (to 
include citation, as appropriate, to 
specific evidence of record), should be 
set forth in a typewritten report. 

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been completed.  If any development is 
not undertaken, or is incomplete, 
appropriate corrective action should be 
undertaken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies, findings or 
opinions requested, the report must be 
returned for corrective action.  See 38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  After completion of the foregoing, 
and after completing any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for an increased 
(compensable) rating for hemorrhoids in 
light of all pertinent evidence and legal 
authority.  Such legal authority should 
include 38 C.F.R. § 3.655, if applicable.  
The RO must provide full reasons and 
bases for its determinations, addressing 
all matters and concerns raised in this 
remand.

5.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case. If the veteran has failed to report 
for an examination, citation and 
discussion of 38 C.F.R. § 3.655 must be 
provided.  The SSOC should also reflect 
detailed reasons and bases for the 
determinations reached.  The veteran and 
his representative should then be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






